DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-8, 10-16 and 23-27 are presented. Claims 1, 2, and 23 are amended. The amendment to claim 1 overcomes the rejection under 35 USC 112. New issues have been raised for claims 1, 13, and 23.

Response to Arguments
Rejections 35 USC 102 and 103
Applicant's remarks filed 3/16/2021 have been fully considered but are not persuasive. Applicant’s arguments in regards to the rejection over Martin are on pages 7 and 8 of the remarks. Applicant argues that Martin does not provide for the limitation of “modifying the amount of the at least one grain refiner in situ while providing the second feedstock to the additive manufacturing system”. Applicant supports this statement by arguing that Martin teaches a fixed composition between the grain refining particles and thus no modification can be made. However, as is detailed in the rejections under 35 USC 112, it is not clear what is required by this step. It is not clear where the in situ modification needs to be made. Additionally, as has been stated before additive manufacturing system is a broad term and includes more than the powder storage and melt pool. Thus, it would seem the combination or functionalization of the base powder either at the melt pool as taught by Martin or previously within the system meets of the scope of a modification. Applicant’s arguments fail because they rely on a limitation (in situ modification) which does not clearly exclude the process of Martin or 

Claim Interpretation
Claim 1 recites “A method for modifying a metal for use in additive manufacturing”. The additive manufacturing portion of the preamble statement is interpreted as intended use of the modified metal and the modifying of the metal is limiting in so far as the added grain refiner changes the metal. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963). MPEP 2111. In this case, additive manufacturing does not appear to impart a manipulative difference, as compared to a claim where the intended use portion of the preamble is removed. Under the broadest reasonable interpretation additive manufacturing processes could include but would not be strictly limited to 3D printing, powder bed fusion processes, build up welding, casting, and metal/powder injection molding. Each of these processes seek to add material as opposed to negative manufacturing processes, cutting or machining, which seek to remove material. Furthermore, the body of the claim is devoid of steps that would limit the scope to any one of these example additive methods. Claim 1 requires forming a melt pool and solidifying the melt pool, this is 
As such the effect of the preamble, specifically the intended use of additive manufacturing, only serves to limit the claim in so far as the process performed at some point adds material (e.g. casting, 3D printing, powder bed fusion processes, and build up welding). 

The same points regarding claim interpretation can be made for claim 23 as claim 23 is broader than claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 13 requires the powders are provided to a powder bed system. In view of the in situ language of claim 1 it’s not entirely clear how these steps are possible. The specification does not appear to provide sufficient description of a hybrid process that incorporates a powder bed and a system which ejects or releases a powder into an energy beam (See US PG Pub 2019/0062871 [0033]). This combination of separate embodiments does not appear to be previously contemplated. The claim (excluding the in situ modification step) covered both embodiments separately as the claim allowed for the powder to be combined at the melt pool (made into an alloy). However, the additional modification requires, for example, a nozzle or sprayer to eject powder which is not a feature described as part of a powder bed process. This is not to say a person of ordinary skill given sufficient teaching and motivation couldn’t or wouldn’t create such a hybrid process just that the instant specification does not contemplate or describe the idea.  For this reason the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8, 10-16, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 23 recite modifying the amount of the at least one grain refiner in situ while providing the second feedstock to the additive manufacturing system. It is not clear what step is 
Claims 2-8, 10-16, and 24-27 are rejected due to dependency on claims 1 or 23.

Claim 13 requires the powders are provided to a powder bed system. In view of the in situ language of claim 1 it is not entirely clear how these steps are possible. Claim 1 (excluding an in situ modification) covers a powder bed fusion process (powder deposited one layer at a time) or a laser engineered net shaping process (sprayed powder contacts an energy beam allowing for constant modification). Including an additional modification does not seem to be work with a powder bed process without further explanation. It is not clear how a regular powder bed fusion process can have the first interaction between two powders be in the liquid state (combined at the melt) and make further modifications. It appears claim 13 is attempting combine the embodiments of directed energy deposition system (LENS) and selective laser sintering. However, as this is not detailed in the specification it is not clear if this was the intent. The claim is indefinite as there appears to be a combination of separate embodiments without the detail necessary to understand how the steps would be performed in either the claims or the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 10-12, 15, 16, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu (“Improving Fatigue Life of LENS Deposited Ti-6Al-4V through Microstructure and Process Control”).
Claims 1, 7, 15, 16, and 23: Prabhu teaches a process for refining the microstructure and grains of titanium alloys using a laser engineered net shaping system, LENS (Title and introduction). Prabhu teaches TiB is added to a titanium alloy in amount of 1-3% in order to improve the properties and induce grain refinement (page ii Abstract). Prabhu figure 1 depicts a lens deposition system showing the melt pool, powder streams, and solidified metal (Prabhu chapter 2 background page 5). Prabhu teaches providing two separate streams of powder one is Ti-6Al-4V and the other is Ti-6Al-4V mixed with 1-3% TiB powder to prevent flowability issues (Section 5.2.1 page 64 and figure 1). Prabhu teaches that the 
The range of 1-3% boron overlaps the range claimed range 1.5-3.5%. MPEP 2144.05 I provides that in the case of overlapping ranges a case of prima facie obviousness exists. In this case as the ranges overlap similarly the claims are prima facie obvious. 

Claim 2: The claimed range lies within the prior art range. MPEP 2144.05 I provides that in the case of overlapping ranges or claimed ranges within a prior art range a case of prima facie obviousness exists. In this case as the claimed range lies within the prior art range similarly the claims are prima facie obvious.
Claims 3, 4, and 24: The materials are in powder form (section 5.2.1 page 64). 
Claim 6: Titanium boride is a ceramic. 
Claims 7 and 25: Prabhu teaches the grain refiner is provided as TiB powder or TiB2 (section 5.2.1 page 64). 
Claims 10 and 26: The systems taught by Prabhu follow computer generated paths to fill in layers created by slicing a 3D part (chapter 1: Introduction page 1). This meets the claimed language of predetermined pattern. 
Claim 11: Prabhu teaches additions of boron have been known to prevent coarsening and reduce grain size (page 20). Prabhu shows the grain size is smaller than predicted (figure 20 page 40). 
Claim 12: Prabhu teaches the LENS system uses powder feeders to feed the powder (Chapter 2: Background page 6). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhu (“Improving Fatigue Life of LENS Deposited Ti-6Al-4V through Microstructure and Process Control”) as applied to claim 1 above, further in view of Mendoza (“Microstructures and Grain Refinement of Additive-Manufactured Ti-xW Alloys”).
Claim 5: Prabhu renders obvious all the limitations of claim 1. Prabhu does not teach using an intermetallic as the grain refiner.
Mendoza teaches grain refinement of titanium alloys by adding the intermetallic Ti-W (Mendoza Title and Abstract). Mendoza uses a LENS system to perform the experiments which is the same as Prabhu (Mendoza Experimental Procedure page 3596). Mendoza compares the effects of Ti-W as a grain refiner to the previously known Ti-B grain refiner (Mendoza page 3599 cols 1-2). Mendoza concludes that the grain refinement is successful disclosing a change of 170 um to 30 um (Mendoza conclusions page 3604). MPEP 2144.06 provides that a case of prima facie obviousness has been supported by substitution of equivalents known for the same purpose. In these cases the art must recognize the equivalency. Mendoza adequately recognizes the equivalency, such that a substitution would be obvious, because of the teaching that both Ti-W and Ti-B are successful grain refiners in LENS additive manufacturing systems. 

Claims 8, 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu (“Improving Fatigue Life of LENS Deposited Ti-6Al-4V through Microstructure and Process Control”) as applied to claim 1 or 23 above, further in view of Chen (“Novel Composite Powders with Uniform TiB2 Nano-Particle Distribution for 3D Printing”). 
Claims 8, 14, and 27: Prabhu renders obvious all the limitations of claims 1 and 23. Prabhu does not teach using an aluminum alloy. 
2 powder can be used to effect grain refinement during 3D printing of aluminum alloys (Chen Abstract and Title). Chen teaches a goal of the work is to expand the number of materials available for use in an AM process (Chen page 2 of 9). Chen does not perform an experiment using the fabricated powder with a printing system. However, Chen provides several reasons as to why the powder would be a good fit including no reduction in powder flowability and limiting the debonding during rapid desolidification (Chen page 6 of 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the laser engineered net shaping system as taught by Prabhu including a base material and a modified material selected from an aluminum alloy and grain refiner/aluminum alloy as taught by Chen in order to expand the number of materials available for the additive manufacturing process and Chen teaches the material has several beneficial characteristics for printing including flowability and low debonding. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10-16, 23, 24, and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative obvious over Martin US PG Pub 2019/0032175.
Claims 1-4, 8, 10, 11, 16, 24, and 26-27: Martin discloses a method of using a wider variety aluminum alloy powders for additive manufacturing than were available previously (Title, Abstract, and [0007]-[0008]). This is in done at least in part through the addition of grain refining compounds to reduce the abundance of large columnar grains and prevent crack formation within the fabricated parts (Title, Abstract, and [0007]-[0008]). During powder bed additive processes that Martin discloses a melt pool with the grain refiners and the aluminum alloy would form ([0039]). Martin discloses grain refining nanoparticles may be present in an amount of at least 0.01 % ([0103]) and Martin provides more lower limits such as 5% or 10%. Martin discloses that the nanoparticle and/or microparticle inclusions (also referred to as grain refiners see [0114]) can be present in amounts of 0.1-50 wt% ([0228]). 
Martin discloses adding the grain refining particles directly to the melt to at least control the solidification process ([0087] during melting, the functionalized particles are incorporated into the melt, [0191] introduction, into the liquid phase, of nanoparticles, and [0192] are introduced into an aluminum alloy melt pool). Functionalized particles are microparticles combined with grain refining nanoparticles ([0031]). Thus, as the metal alloy and grain refiner materials are not together, in this embodiment, until the melt pool the materials would need to be separately fed to the additive manufacturing system. 

In the alternative, if examples 2 and 4 do not adequately anticipate the claims, the claims are obvious in view of Martin. Martin teaches a person of ordinary skill would be capable of adjusting the amount of grain refiner added in order to fine tune the final product through routine experimentation ([0104]). MPEP 2144.05 provides that when the general conditions are given it has been found to be prima facie obvious to arrive at workable or optimum ranges through routine experimentation. Thus, as Martin specifically directs persons of ordinary skill in the art to determine the necessary amounts through routine experimentation the claimed ranges are obvious. 

Claim 23 requires that the two feedstocks are combined “in the additive manufacturing system”. In the additive manufacturing is being interpreted as inclusive of any point within the system. In other words the melt point is “in the additive manufacturing system” as it is part of the powder bed which is a key part of the layered printing additive manufacturing system. As claim 23 is broader than claim 1, Martin meets all the limitations for the same reasons. 

Claims 12, and 13: As the grain refiner and metal alloy are used by the system taught by Martin they must be provided to the system in order to be used. 
Claim 14: Martin discloses aluminum alloys are classified as cast or wrought and does not limit the method to any particular aluminum alloy ([0004]). It reasonably appears that the method would work with most if not all cast and wrought aluminums thus the claim is met. 
Claim 15: Martin teaches selective laser sintering ([0236]). 

Claims 5-7 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Martin US PG Pub 2019/0032175.
Claims 5-7 and 25: Martin discloses or renders obvious all the limitations of claims 1 and 23. Grain refiner can be ceramic or an intermetallic ([0167]). For example the grain refiner can be TiC ([0167]). The claims are obvious because while Martin does not provide a specific example of a ceramic or intermetallic grain refiner percentage Martin does teach an overlapping grain refiner concentration range and states one of ordinary skill in the art could modify the amount as needed ([0228] and [0104]). MPEP 2144.05. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J KACHMARIK/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736